EXHIBIT 10.1




AGREEMENT FOR STOCK PURCHASE




THIS AGREEMENT (“Agreement”) is made as of July 17, 2008, by and among Anthos
Holdings, LLc., Elia Holdings, LLC., James Huang, Michael Mueller, Setna
Holdings, LLC., Osiris Holdings, LLC., Steven M. Grubner, GTICTA, LLC., and S&L
Inc. (“Sellers” or “Selling Shareholders); and ANTH 1 Inc., a Colorado
corporation (“Purchaser”).




R E C I T A L S




A.

Sellers own an aggregate of 35,954,000 shares (the “Shares”) of the issued and
outstanding shares of Common Stock, no par value (the “Common Stock”), of
NeoVax, Inc., a Colorado corporation (the “Company”), which Shares represent one
hundred percent (100%) of the total number of issued and outstanding shares of
Common Stock. The Company is a biotechnology company dedicated to developing
vaccines for several infectious diseases including H5N1 influenza virus. NeoVax
utilizes state of the art recombinant DNA adenoviral vector and Rnai (inhibition
RNA) technologies to develop highly specific genetic vaccines. (the "Business").




B.

Purchaser desires to purchase the Shares from Sellers, and Sellers desire to
sell such Shares to Purchaser, all on the terms and subject to the conditions
set forth herein.




A G R E E M E N T S




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:




ARTICLE 1

Purchase and Sale of Shares; Closing and Manner of Payment; Share Restrictions




1.1

Agreement to Purchase and Sell Shares. On the terms and subject to the
conditions contained in this Agreement, Purchaser shall purchase from Sellers,
and Sellers shall sell to Purchaser, the Shares, free and clear of all options,
proxies, voting trusts, voting agreements, judgments, pledges, charges, escrows,
rights of first refusal or first offer, mortgages, indentures, claims, transfer
restrictions, liens, equities, encumbrances, security interests and other
encumbrances of every kind and nature whatsoever, whether arising by agreement,
operation of law or otherwise (collectively, “Claims”).




1.2

Date and Place of Closing. The transactions contemplated by this Agreement shall
be consummated (the “Closing”) at 9:00 a.m., prevailing business time, at the
offices of ANTH 1, Inc. on July 17, 2008, or on such date that the conditions of
Closing set forth in this Agreement are satisfied or waived, or on such other
date, or at such other place, as shall be agreed upon by Sellers and Purchaser.
The date on which the Closing shall occur in accordance with the preceding
sentence is referred to in this Agreement as the “Closing Date.” The Closing
shall be deemed to have occurred as of 12:01 a.m., prevailing time, on the
Closing Date.




1.3

Payment for Shares. Purchaser shall pay Seller for the Shares by making
available to Seller, at the Closing, certificates in Sellers’ names representing
TWENTY MILLION TWENTY NINE THOUSAND (20,029,000) shares (“Payment Shares”) of
Purchaser’s Common Stock (“Purchaser Common Stock”).




1.4  

Piggy-back Registration Rights.  If at any time while the Common Stock issued on
conversion of the Note contains any restrictive legend the Company proposes to
register any of its securities under the Securities Act on a form which permits
registration of shares for resale, it will each such time promptly give written
notice to the stockholder of its intention to do so together with the name of
the proposed underwriter, if any, and, subject to the provisions herein, upon
the written request of the stockholder delivered within twenty (20) days after
receipt of any such notice (which request shall state the intended method of
disposition of such Common Stock), the Company will use its best efforts to
cause any or all of the stockholder’s Common Stock to be registered under the
Securities Act, all to the extent requisite to permit the sale or other
disposition (in accordance with the intended methods thereof, as aforesaid),
provided, however, that the Company may, at any time, withdraw or cease
proceeding with any such registration if it shall at the same time withdraw or
cease proceeding with the registration of such other securities originally
proposed to be registered.  Notwithstanding the foregoing, the Company shall not
be required to register any of the Shares if such shares could then be sold by
the holder pursuant to the provisions of Rule 144 under the Securities Act.  In
the event the proposed registration is an underwritten offering, and the
underwriter requests, the stockholder will delay the sale of Common Stock
pursuant to the registration statement for up to six (6) months  from the
effective date, but for no longer than any other stockholder whose shares are
being registered for sale pursuant to such registration statement can sell
shares (the “market hold-back”).




1.5

Closing Deliveries. At the Closing, SellerS shall deliver to Purchaser one or
more certificates evidencing the Shares of Company (together with all rights
then or thereafter attaching thereto) duly endorsed in blank, or accompanied by
valid stock powers duly executed in blank, in proper form for transfer. At the
Closing, Purchaser shall deliver to SellerS one or more certificates issued in
Sellers’ names and evidencing the Payment Shares (together with all rights then
or thereafter attaching thereto). The parties shall also deliver the documents
provided for in Sections 6.2 and 6.3 hereof, and such other documents as are
reasonably required in order to effect the transactions contemplated hereby. All
documents to be delivered by a party shall be in form and substance reasonably
satisfactory to the other party.




ARTICLE 2

Representations and Warranties of Purchaser




2.1 Purchaser hereby represents and warrants that:




2.1.1 Purchaser Corporate Status. Purchaser is a corporation duly organized,
validly existing under the laws of the State of Colorado, has all requisite
power and authority to carry on its business as it is now being conducted.
Purchaser is not in default under or in violation of any provision of its
Articles of Incorporation or its By-Laws.




2.1.2

Due Authorization and Validity of Agreement. The execution, delivery and
performance of this Agreement and all documents executed or to be executed in
connection herewith have been duly signed and authorized by all necessary
corporate action on behalf of the Purchaser. This Agreement constitutes, and, as
of the Closing Date, all documents executed or to be executed in connection
herewith shall constitute, the legal, valid and binding obligation of Purchaser
to perform its obligations thereunder and to consummate the transaction
contemplated thereof, enforceable against Purchaser in accordance with their
terms.




2.1.3

Agreement Not in Breach of Other Instruments; Governmental Approval. The
execution and delivery of this Agreement, the consummation of the transactions
provided for herein, and the fulfillment of the terms hereof: (a) will not
result, with or without the giving of notice of the lapse of time or both in the
imposition of any lien, security interest or encumbrance on any asset of
Purchaser or in the breach of any of the provisions of, or result in a
termination, impairment or modification of or constitute a default under, or
conflict with, or cause or permit any acceleration of any obligation of
Purchaser under, or permit any other party to modify or terminate, any
agreement, indenture or other instrument by which Purchaser, is bound, or any
judgment, decree, order or award of any court, governmental authority or
arbitrator, or any applicable law, rule or regulation binding on Purchaser, (b)
do not and will not, with or without the giving of notice, the lapse of time, or
both, result in the breach of any of the terms and provisions of, or constitute
a default under, or conflict with, or cause an acceleration of any obligation of
Purchaser under Purchasers’ Articles of Incorporation or By-laws; (c) do not
require the consent or approval of any governmental authority or other, and (d)
will not result in any limitation or restriction of any right of Purchaser.




2.1.4

Purchaser’s SEC Filing. Seller understands that Purchaser does not have a class
of securities registered under the Securities Exchange Act of 1934 (the "' 34
Act") and is not otherwise required to file reports under that Act. Any
information furnished by Seller to market makers in its securities for its most
recent fiscal year in accordance with Section 15 of the' 34 Act did not contain
a misstatement of a material fact or fail to state a material fact required to
be stated there in or necessary to make the statements made therein in light of
the circumstances under which they were made not misleading as of the date such
information was delivered to such market makers.




2.1.5

No Misrepresentations. No representation or warranty of Purchaser contained in
this Agreement or in any schedule attached hereto or in any certificate or other
instrument furnished by or on behalf of Purchaser pursuant to the terms hereof,
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in this Agreement not
misleading.




2.1.6

Absence of Certain Changes. Except as disclosed in the Purchaser Disclosure
Schedule, Purchaser has conducted its business in the ordinary course consistent
with past practice and there has not been:

(a) any event, occurrence or development which, individually or in the
aggregate, has had or would have a material adverse effect on Purchaser;




(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of Purchaser (other
than payment of Purchaser's regular quarterly cash dividend on Purchaser Common
Stock, if any) or any repurchase, redemption or other acquisition by Purchaser
of any amount of outstanding shares of capital stock or other equity securities
of, or other ownership interests in, Purchaser;




(c) any amendment of any term of any outstanding security of Purchaser that
would materially increase the obligations of Purchaser under such security;




(d) any incurrence or assumption by Purchaser of any indebtedness for borrowed
money other than under existing credit facilities (or any renewals, replacements
or extensions thereof that do not materially increase the commitments thereunder
except to the extent of the amount required to refinance any indebtedness for
borrowed money of Purchaser as of the Closing Date) (i) in the ordinary course
of business consistent with past practices (it being understood that any
indebtedness incurred prior to the date hereof in respect of capital
expenditures shall be considered to have been in the ordinary course of business
consistent with past practice) or (ii) in connection with any acquisition or
capital expenditure, or any guarantee, endorsement or other incurrence or
assumption of liability (whether directly, contingently or otherwise) by
Purchaser for the obligations of any other person (other than of Purchaser),
other than in the ordinary course of business consistent with past practice or
in connection with obligations of Purchaser assumed at the effective time;




(e) any creation or assumption by Purchaser of any consensual lien on any
material asset of

Purchaser other than in the ordinary course of business consistent with past
practice;




(f) any making of any loan, advance or capital contribution to or material
investment in any person by Purchaser other than (i) loans, advances or capital
contributions to or investments in wholly-owned subsidiaries of Purchaser or
(ii) loans or advances to employees of Purchaser made in the ordinary course of
business consistent with past practice;




(g) (i) any contract or agreement entered into by Purchaser on or prior to the
date hereof relating to any material acquisition or disposition of any assets or
business or (ii) any modification, amendment, assignment, termination or
relinquishment by Purchaser of any contract, license or other right (including
any insurance policy naming it as a beneficiary or a loss payable payee) that,
individually or in the aggregate, would have a material adverse effect on
Purchaser, other than, in the case of (i) and (ii), transactions, commitments,
contracts or agreements in the ordinary course of business consistent with past
practice and those contemplated by this Agreement; or




(h) any material change in any method of accounting or accounting principles or
practice by Purchaser, except for any such change required by reason of a change
in GAAP.




2.1.7

No Undisclosed Material Liabilities. Since the date of the Purchaser Balance
Sheet there have been no liabilities or obligations (whether pursuant to
contracts or otherwise) of any kind whatsoever incurred by Purchaser, whether
accrued, contingent, absolute, determined, determinable or otherwise, other
than:

(a) liabilities or obligations disclosed in the Schedule 2.1.7;




(b) liabilities or obligations which, individually and in the aggregate, have
not had and would not have a material adverse effect on Purchaser; or




(c) liabilities or obligations under this Agreement or incurred in connection
with the transactions

contemplated hereby.




2.1.8

Litigation. There is no action, suit, investigation or proceeding pending
against, or to the knowledge of Purchaser, threatened against or affecting,
Purchaser or any of its respective properties which, individually or in the
aggregate, would have a material adverse effect on Purchaser.




2.1.9

Taxes. Except as set forth on Schedule 2.1.9:




(a) Purchaser, and each affiliated group (within the meaning of Section 1504 of
the Code) of which Purchaser is or has been a member, has timely filed (or has
had timely filed on its behalf) or will file or cause to be timely filed, all
material tax returns required by applicable law to be filed by it prior to or as
of the date the same are required to be filed, and all such material tax returns
are, or will be at the time of filing, true, correct and complete in all
material respects;




(b) Purchaser has paid (or has had paid on its behalf) all taxes shown due with
respect to tax returns for periods ending prior to or as of the date of this
Agreement;




(c) There are no material liens or encumbrances for taxes on any of the assets
of Purchaser (other than for current taxes not yet due and payable);




(d) Purchaser has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of taxes;




(e) Purchaser is not a party to any tax allocation, tax sharing, tax indemnity
or similar agreement (whether or not in writing), arrangement or practice with
respect to taxes (including any adverse pricing agreement, closing agreement or
other agreement relating to taxes with any taxing authority), except among
themselves;




(f) No federal, state, local or foreign audits or administrative proceedings are
presently pending with regard to a material amount of taxes or a material tax
return of Purchaser and it has not received a written notice or has any
knowledge (including the knowledge of any employee responsible for Tax matters)
of any proposed audit or proceeding; and




(g) The Purchaser balance sheet reflects an adequate reserve for all taxes
payable by Purchaser for all taxable periods through the date of the Purchaser
balance sheet.




2.1.10 Employee Benefits, ERISA. (a) Except as set forth in Schedule 2.1.10,
there are no material employee benefit plans (including any plans for the
benefit of directors or former directors), arrangements, practices, contracts or
agreements (including employment agreements and severance agreements, incentive
compensation, bonus, stock option, stock appreciation rights and stock purchase
plans) of any type (including plans described in Section 3(3) of ERISA),
maintained by Purchaser or any ERISA Affiliate, that together with Purchaser
would be deemed a "controlled group" within the meaning of Section 4001(a)(14)
of ERISA, or with respect to which Purchaser has or may have a liability (the
"Purchaser Benefit Plans").




(a) With respect to each Purchaser Benefit Plan, except as would not,
individually or in the

aggregate, have a material adverse effect on Purchaser: (i) if intended to
qualify under Section 401(a), 401(k) or403(a) of the Code, such plan so
qualifies, and its trust is exempt from taxation under Section 501(a) of the
Code; (ii) such plan has been administered in accordance with its terms and
applicable law; (iii) no breaches of fiduciary duty have occurred; (iv) no
non-exempt prohibited transaction within the meaning of Section 406 of ERISA has
occurred; (v) as of the date of this Agreement, no lien imposed under the Code
or ERISA exists; (vi) all contributions and premiums due (including any
extensions for such contributions and premiums) have been made in full; and
(vii) there are no actions, proceedings, arbitrations, suits or claims pending,
or to the knowledge of Purchaser threatened (other than routine claims for
benefits), against Purchaser or any ERISA Affiliate or any administrator,
trustee or other fiduciary of any Purchaser Benefit Plan.




(b) None of the Purchaser Benefit Plans has incurred any "accumulated funding
deficiency," as such term is defined in Section 412 of the Code, whether or not
waived.




(c) Neither Purchaser nor any ERISA Affiliate has incurred any liability under
Title IV of ERISA (including Sections 4063-4064 and 4069 of ERISA) that has not
been satisfied in full except as, individually or in the aggregate, would not
have a material adverse effect on Purchaser or that has not been reflected on
Purchaser's consolidated financial statements.




(d) With respect to each Purchaser Benefit Plan that is a "welfare plan" (as
defined in Section 3(1) of ERISA), no such plan provides medical or death
benefits with respect to current or former employees of Purchaser beyond their
termination of employment, other than as may be required under Part 6 of Title I
of ERISA and at the expense of the participant or the participant's beneficiary
and except as would not, individually or in the aggregate, have a material
adverse effect on Purchaser.




(e) The consummation of the transactions contemplated by this Agreement will not
entitle any individual to severance pay or any tax "gross-up" payments with
respect to the imposition of any tax pursuant to Section 4999 of the Code or
accelerate the time of payment or vesting, or increase the amount, of
compensation or benefits due to any individual with respect to any Purchaser
Benefit Plan.




(f) There is no Purchaser Benefit Plan that is a "multiemployer plan," as such
term is defined in Section 3(37) of ERISA, or which is covered by Section 4063
or 4064 of ERISA.




(g) Purchaser is not a party to any collective bargaining agreement. Except as
would not, individually or in the aggregate, have a material adverse effect on
Purchaser, (i) there is no labor strike, slowdown or work stoppage or lockout
against Purchaser and (ii) there is no unfair labor practice charge or complaint
against or pending before the National Labor Relations Board. As of the date of
this Agreement, there is no representation claim or petition pending before the
National Labor Relations Board and, to the knowledge of Purchaser, no material
concerted effort relating to representation exists with respect to the employees
of Purchaser.




2.1.11 Affiliates. Schedule 2.1.11 sets forth each person who, as of the date
hereof, is, to the best of Purchaser's knowledge, deemed to be an affiliate of
Purchaser.




2.1.12 Vote Required. No vote of the holders of the outstanding shares of
capital stock or any other securities of the Purchaser is necessary to approve
this Agreement or any transaction contemplated herein.




ARTICLE 3

Representations and Warranties of Seller




3.1

General; Disclosure Schedules. All representations and warranties of Seller are
made subject to the exceptions specifically listed and identified in the
applicable schedule delivered by Seller on the date hereof (all such schedules
are collectively referred to herein as the “Disclosure Schedule”). If there is a
conflict between (a) the representations and warranties or the disclosure
contained in the text of the Disclosure Schedule exclusive of any copies of
documents or contracts attached or appended to the Disclosure Schedule, and (b)
those copies of documents or contracts attached or appended to the Disclosure
Schedule, the copies of the documents or contracts shall be disregarded and
shall be deemed not disclosed to the extent of such conflict.




3.2

Seller Representations and Warranties. Seller represents and warrants to
Purchaser that, except as set forth in the applicable Disclosure Schedule:




3.2.1 Corporate Status; Outstanding Stock. Company is a corporation duly
organized, validly existing under the laws of the State of Colorado, has all
requisite power and authority to own or lease and operate its properties and to
carry on its business as it is now being conducted and as currently proposed to
be conducted. Company has authorized capital consisting of One Hundred Million
(100,000,000) shares of Common Stock, of which thirty five million nine hundred
fifty four thousand (35,924,000) shares are outstanding and owned 100% by the
Sellers, all of which outstanding shares have been duly authorized and are
validly issued, fully paid and non-assessable and free of preemptive or similar
rights and are free and clear of all liens, pledges, security interests, claims
or other encumbrances and restrictions on voting and transfer other than
restrictions on transfer imposed by Federal and state securities laws. There are
no shares of Company’s capital stock held in its treasury. There are no options,
warrants, rights, shareholder agreements or other instruments or agreements
outstanding giving any right to acquire any shares of capital stock of Company,
nor are there any outstanding securities convertible into or exchangeable for
any capital stock of the Company, nor are there any commitments to issue or
execute any such options, warrants, rights, shareholder agreements, or other
instruments or agreements. There are no outstanding stock appreciation rights or
similar rights with respect to any of Company’s capital stock, nor are there any
instruments or agreements giving anyone the right to acquire any such rights.
The minute books and stock records of Company are complete and accurate and all
signatures included therein are the genuine signatures of the persons indicated
as signing. True, correct and complete copies of Company’s minute books and
stock records, including Company’s Articles of Incorporation and By-Laws, and
all amendments to both, have been delivered to Purchaser. Company is not in
default under or in violation of any provision of its Articles of Incorporation
or its By-Laws.




3.2.2

Due Authorization and Validity of Agreement. This Agreement constitutes, and, as
of the Closing Date, all documents executed or to be executed in connection
herewith shall constitute, the legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms.




3.2.3

Officers, Directors, Bank Accounts, etc. Schedule 3.2.3 discloses all directors
and officers of Company, all depositary accounts with banks or other financial
institutions and safe deposit boxes of Company and all persons authorized to
sign checks drawn on such accounts and to have access to such safe deposit
boxes.




3.2.4

Subsidiaries and Joint Ventures. Except as disclosed on Schedule 3.2.4, Company
has no subsidiaries, nor does Company own any other capital stock, security,
partnership interest or other interest of any kind, either direct or indirect,
in any person.




3.2.5

Books, Records and Financial Statements. The books, accounts, records and
financial statements related to the Business, as disclosed in Schedule 3.2.5
are, and have been maintained in usual, regular and ordinary manner, in
accordance with generally accepted accounting principles, consistently applied,
and all transactions with respect to the Business are properly reflected
therein. All documents or information that Company has provided or made
available to Purchaser are true and correct copies of such documents or
information as they exist.




3.2.6 Real Estate. Company has no right, title or interest in, or any obligation
or duty relating to, any real estate or real property,








EXHIBIT 10.1




3.2.7

Personal Property.




(a) Except as otherwise disclosed in writing to Purchaser, (i) Company has, and
will have at Closing, good, valid and marketable title to all personal property,
tangible and intangible (including, but not limited to, Intellectual Property,
as defined below) reflected on Schedule 3.2.7(a), and to all other personal
property owned by it, free and clear of all liens, mortgages, pledges, security
interests, restrictions, prior assignments, licenses to third parties,
encumbrances and claims of every kind or character, (ii) Company is the owner
of, and will have at Closing, all the personal property now located in or upon
the premises occupied by Company and of all personal property which it uses, and
which is necessary for use, in the operation of Company’s business, and (iii)
all equipment, furniture and fixtures, and other tangible personal property of
Company is in good operating condition and repair and does not require any
repairs other than normal routine maintenance to maintain such property in good
operating condition and repair. Company is the sole and exclusive owner of the
Business and the Intellectual Property disclosed on Schedule 3.2.7(a) and
possesses all Intellectual Property rights and licenses required for the conduct
of the Business. All Intellectual Property owned by Company or in which Company
has a right to use is listed on Schedule 2.7(a) and is the only Intellectual
Property that is used by Company in the operation of its Business. Except as
disclosed on Schedule 3.2.7(a), no claim has been asserted against Company
involving any conflict or claim of conflict of its Business or its Intellectual
Property with the Business or Intellectual Property of others, and there is no
basis for any such claim or conflict. Company has no knowledge that any person
has violated or infringed, or is violating or infringing, Company's rights
relating to the Business or the Intellectual Property. As used herein,
“Intellectual Property” shall include the company name, trademarks, trade names,
domain names, slogans, logos, service marks, copyrights, patents, pending patent
applications, shoprights, know-how, trade secrets, computer programs and
computer software and the like (whether registered or unregistered) and other
items commonly known as intellectual property and any license to use any of the
foregoing.




(b) All of Company’s inventory (including raw materials, work-in-process and
finished goods) is usable in the ordinary course of its business and is free
from defects and all finished goods are salable in the ordinary course of its
business. The quantities of each type of inventory (whether raw materials,
work-in-process or finished goods) as set forth in Schedule 3.2.7(a) are not
excessive, but are reasonable and warranted in the present circumstances of
Company, and are reflected at their true and accurate cost.




3.2.8

Accounts Receivable. Each of the accounts receivable of Company is reflected on
Schedule 3.2.8, constitutes a valid and enforceable claim in the full amount
thereof against the debtor charged therewith on the books of Company, and was
acquired in the ordinary course of Company’s business. No account debtor has any
valid set-off, deduction or defense with respect thereto and no account debtor
has asserted any such set-off, deduction or defense.




3.2.9

Insurance. Company maintains insurance policies bearing the numbers, for the
terms, with the companies, in the amounts, having the named insureds, providing
the general coverage, and with the premiums disclosed on Schedule 3.2.9. All of
such policies are in full force and effect, Company is not in default of any
provision thereof and all premiums due (without regard to any grace period) with
respect to such policies have been paid. Company has not been refused any
insurance for which it has applied and has not received notice from any issuer
of any policy issued to it of the insurer’s intention to cancel or refusal to
renew any such policy issued by such insurer.




3.2.10

Liabilities. At Closing, Company will have no liabilities or obligations,
whether related to tax or non-tax matters, known or unknown, due or not yet due,
liquidated or unliquidated, fixed, contingent, or otherwise, including penalty,
acceleration or forfeiture provisions in any contract, except as and to the
extent disclosed in Schedule 3.2.10, or except as incurred in the ordinary
course of business and disclosed in writing to Purchaser.




3.2.11

Contracts, Leases, Agreements and Other Commitments.




(a) Except as otherwise disclosed on Schedule 3.2.11 (or on another Schedule to
this Agreement), Company is not a party to or bound by any written, oral or
implied contract, agreement, lease, power of attorney, guaranty, surety
arrangement, instrument or other commitment, including but not limited to any
contract or agreement for the purchase or sale of goods or for the rendition of
services, including, but not by way of limitation, (i) employment-related
agreements, (ii) agreements restricting in any manner Company’s right to
compete, (iii) agreements restricting Company’s right to purchase, develop,
manufacture, sell or distribute any product, (iv) the right of any other person
to compete with Company, (v) the ability of Company to employ or hire; (vi)
secrecy or confidentiality agreements entered into outside the ordinary course
of business; (vii) requirements contracts; (viii) loan or credit agreements,
guaranty agreements, pledge agreements, notes, security agreements, mortgages,
debentures, indentures, factoring agreements or letters of credit; or (ix) any
contract, agreement or arrangement containing a change of control provision.




(b) True, correct and complete copies of all disclosures in Schedule 3.2.11
(including all amendments thereto) have been delivered to Purchaser. Company is
not currently negotiating any transaction involving (i) a license or other
disposition of any material Intellectual Property; or (ii) an aggregate payment
by Company and/or receipts to Company in excess of $1,000.00 that it has not
disclosed to Purchaser.




(c) All disclosures in Schedule 3.2.11 are in full force and effect and are
legal, valid, binding and enforceable against the respective parties thereto in
accordance with their respective terms. Except as disclosed on Schedule 3.2.11,
all parties to all agreements have performed all obligations required to be
performed to date and neither Company nor any such other party is in default or
in arrears under the terms thereof, and no condition exists or event has
occurred which, with the giving of notice or lapse of time or both, would
constitute a default thereunder. The execution and delivery of this Agreement,
the consummation of the transactions provided for herein and the fulfillment of
the terms hereof by Company do not and will not, with or without the giving of
notice, the lapse of time, or both, result in the breach of any of the terms and
provisions of, or constitute a default under, or conflict with, or cause any
acceleration of, any obligation of Company. None of the terms or provisions
materially adversely affects, or with the passage of time may materially
adversely affect, the business, prospects, conditions, affairs or operations of
Company or any of its properties or assets. Company is not aware of any
intention by any party to terminate or amend any agreement or, if Company
intends to request a renewal, of any intention to refuse to renew the same upon
expiration of its term.




(d) Schedule 3.2.11 discloses all (a) outstanding written and oral proposals,
bids, offers and guaranties made by Company, which, if accepted, would or could
impose any debts, obligations or liabilities upon Company, and (b) unexpired
warranties relating to Company’s products or services, detailing the products or
services covered by each warranty. Except as described in Schedule 3.2.12, there
are no claims pending or, to the knowledge of Company, anticipated or threatened
against Company with respect to such warranties or guaranties or the quality of
or absence of defects in such products or services. There are no facts relating
to the quality of or absence of defects in such products or services which, if
known by a potential claimant or governmental entity, would reasonably give rise
to a material claim or proceeding.




(e) Company has not received any written notice relating to any material claim
involving any product manufactured, produced, distributed or sold by or on
behalf of Company resulting from an alleged defect in design, manufacture,
materials or workmanship, or any alleged failure to warn, or from any breach of
implied warranties or representations, other than notices or claims that have
been settled or resolved by Company prior to the date of this Agreement and
there are no facts known to Company which would reasonably give rise to any of
the foregoing.




(f) Company is not a party to, or bound by, any decree, order or arbitration
award (or agreement entered into in any administrative, judicial or arbitration
proceeding with any governmental entity) with respect to or affecting the
properties, assets, personnel or business activities of Company.








EXHIBIT 10.1




3.2.12. Employment.




(a) Company is not a party to any employment agreement, consulting agreement,
personal service agreement or agreement with any independent contractor, and
there are no actual or, to the Company’s knowledge, threatened controversies
related to or arising out of any such existing or alleged agreements. Company is
not a party to any pending or threatened labor dispute. Company has performed
all obligations, given all notices and obtained all consents necessary under
such agreements to consummate this Agreement.




(b) Company is not a party to any collective bargaining agreement or similar
agreement or work rules or practices agreed upon with any labor organization.
With respect to employees of Company none of the following events or
circumstances exists and none is threatened: a controversy, a claim of illegal
or improper conduct or activities, an unresolved grievance or charge of unfair
labor practice, an arbitration proceeding or a union organizing effort or a
threatened or pending labor strike, dispute, slowdown, work stoppage or lockout.
Company is not in violation of any applicable law or regulation relating to the
employment of labor, including any provisions thereof relating to wages, hours,
collective bargaining, the payment of social security and similar taxes,
retirement plans, health and welfare plans, equal employment opportunity,
employment discrimination and employment safety, or that the Company is liable
for any arrears of wages or any taxes or penalties or interest for failure to
comply with any of the foregoing. There is no unfair labor practice charge or
complaint against Company pending or, to the knowledge of Company, threatened
before the National Labor Relations Board or, to the knowledge of Company, any
charges or complaints pending or threatened with any governmental entity who has
jurisdiction over unlawful employment practices. There is no grievance or
arbitration proceeding arising out of any collective bargaining agreement or
other grievance procedure pending or, to the knowledge of Company, threatened
relating to Company. Upon termination of the employment of any of the employees
of Company after the Closing, Company will not be liable to any of its employees
for severance pay. The employment of each of Company’s employees is terminable
at will without cost to Company except for payment of accrued salaries or wages
and vacation pay. (c) There is no employee benefit plan (as the term is defined
in Section 3(3) of ERISA) that Company maintains, administers or to which it
contributes. Except as disclosed in Schedule 3.2.12. Company has never
maintained, administered, sponsored or contributed to an employee pension plan
that is or was subject to Title IV of ERISA.




3.2.13

Litigation. Except as disclosed on Schedule 3.2.13, Company is not a party to,
or threatened with, any suit, action, arbitration, claim, or administrative or
other proceeding, either at law or in equity, or any governmental investigation,
by or before any court, governmental department, commission, board, agency or
instrumentality of the foregoing, domestic or foreign; there is no basis for any
such suit, action, arbitration, or administrative or other proceeding against
Company which could, individually or in the aggregate, have a material adverse
effect; there is no judgment, decree, award or order outstanding against
Company; and Company is not contemplating the institution by it of any such
suit, action, arbitration or administrative or other proceeding.




3.2.14 Conflicting Interests. Except as disclosed on Schedule 3.2.14, no
director, officer or employee of Company and no Seller, directly or indirectly,
(a) has any pecuniary interest in any supplier or customer of Company or in any
other business enterprise with which Company conducts business or with which
Company is in competition; (b) is indebted to Company; (c) is a party to any
transaction or agreement with Company (apart from such status as an employee or
shareholder as such); (d) has any business or other interest in conflict with
the interests of Company; or (e) owns any property or interest in property which
relates to or is useful in the present or currently contemplated future
operation of Company.




3.2.15

Compliance with Laws. Company is in compliance with all applicable laws,
federal, state, local or foreign, and all requirements of all governmental
authorities having jurisdiction over it, the conduct of its business or affairs,
the ownership or use of its properties or assets, and all premises or facilities
used or occupied by it. Without limiting the foregoing, Company has obtained and
now holds all licenses, permits, certificates, orders, authorizations and
approvals needed or required for the current conduct of its business and
affairs, the use of its properties and assets, and the use or occupation of such
premises and facilities. Company has properly filed all reports and other
documents required to be filed with any federal, state, local or foreign
governmental authority. Company has not received any notice from any
governmental authority or any insurance or inspection body that any of
properties, assets, facilities or premises owned, occupied or used by it or any
of its business procedures or practices fails to comply with any applicable law,
including any ordinance, regulation, building or zoning law, or other
requirement of any governmental authority. All such licenses, permits,
certificates, authorizations, orders and approvals issued by any governmental
authority currently in effect are disclosed on Schedule 3.2.15.




3.2.16

Agreement Not in Breach of Other Instruments Affecting Company; Governmental
Approval. Except as disclosed on Schedule 3.2.16, the execution and delivery of
this Agreement, the consummation of the transactions provided for herein, and
the fulfillment of the terms hereof: (a) will not result, with or without the
giving of notice of the lapse of time or both in the imposition of any lien,
security interest or encumbrance on any asset of Company or in the breach of any
of the provisions of, or result in a termination, impairment or modification of
or constitute a default under, or conflict with, or cause or permit any
acceleration of any obligation of Company under, or permit any other party to
modify or terminate, any agreement, indenture or other instrument by which
Company is bound, or any judgment, decree, order or award of any court,
governmental authority or arbitrator, or any applicable law, rule or regulation
binding on Company, (b) do not and will not, with or without the giving of
notice, the lapse of time, or both, result in the breach of any of the terms and
provisions of, or constitute a default under, or conflict with, or cause an
acceleration of any obligation of Company under Company’s Articles of
Incorporation or By-laws; (c) do not require the consent or approval of any
governmental authority or other, and (d) will not result in any limitation or
restriction of any right of Company.




3.2.17 Filing of Tax Returns. Company has filed on a timely basis all federal,
state, local and foreign tax returns and reports required to be filed in
accordance with provisions of law pertaining thereto and has paid all taxes and
assessments (including, without limitation, income, withholding, excise,
unemployment, social security, occupation, transfer, franchise, property, ad
valorem, sales and use taxes, import duties or charges, and all penalties and
interest in respect thereof) required to have been paid. There are and will
hereafter be no tax deficiencies (including penalties and interest) of any kind
assessed against Company with respect to taxable periods ending on or before or
including the Closing Date. Company and Seller each agree to indemnify Purchaser
from and against the entirety of any liability Purchaser may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any liability
of any of Company for any tax or related liability, expense or exposure of
Company with respect to any tax year or portion thereof ending on or before the
Closing Date.




3.2.18 Conduct of Business Operations For the six months prior to Closing,
Company:




(a) has not sold or otherwise disposed of any of the Business assets or
properties, except for the ordinary course of conducting business;




(b) has not incurred any debt, liability or obligation of any nature to any
party with respect to the Business except for obligations arising from the
purchase of goods or the rendition of services in the ordinary course of
business;




(c) has not borrowed any money or become liable for any obligation or liability
of others with respect to the Business;




(d) has paid all of its debts and obligations of Business as they became due;




(e) has not written off any asset or suffered any casualty, damage, destruction
or loss, or any material interruption in use, of the Business (whether or not
covered by insurance);




(f) has not made or suffered any material change in the conduct or nature of any
aspect of the Business or made any change in its accounting methods or
principles;




(g) has not knowingly waived any right of material value, or cancelled or
compromised any material debt, obligation, liability or claim of the Business;




(h) has used its best commercially reasonable efforts to preserve its business
organization intact, to keep available the services of its employees, and to
preserve its relationships with its customers, suppliers, vendors and others
with whom it deals with respect to the Business;




(i) has not, with respect to the Business, lost the services of any employee and
has not sustained a termination or adverse modification of its relationship with
any customer, supplier, vendors or other with whom it deals, and no such
termination or modification is anticipated;




(j) has not increased the compensation or benefits payable to any employee;




(k) has not hired any employee for the Business;




(l) has not paid, declared, or set aside money or other property or assets to
pay, any dividend or other distribution on its capital stock or other securities
of any class, or purchased, exchanged or redeemed any of its securities of any
class, or transferred, distributed or paid, directly or indirectly, any money or
other property or assets to any shareholder (other than payment of compensation
for services actually rendered at rates not in excess of the prevailing market
rates);




(m) has not made (or committed to make) capital expenditures for the Business;




(n) has not issued or sold any securities of Company of any class;




(o) without limitation to any of the foregoing provisions of this Section with
respect to the Business, has not taken any action, conducted the Business or
entered into any transaction outside of the ordinary and usual course of the
Business; and




(p) has not taken any action in furtherance of any of the foregoing with respect
to the Business.




3.2.19 No Material Adverse Change. During the six months immediately preceding
Closing, there has not been, and there is not threatened, any material adverse
change in the assets, properties, business, operations, condition (financial or
otherwise) or prospects of Company or the Business or any material physical
damage or loss to any of Company properties or assets or to the premises used or
occupied by Company (whether or not such damage or loss is covered by
insurance).




3.2.20

Environmental.




(a) Company has not been notified by any governmental authority and does not
know of any violation, either existing or future, which with lapse of time or
failure by Company to take curative action, could give rise to, any liability of
Company under, any Environmental Law. No civil, criminal or administrative
action, claim, or other proceeding pursuant to any Environmental Law has been
filed against Company, or is anticipated or, to Company’s knowledge, threatened.
Company has not entered into any consent order, consent decree, administrative
order, judicial order or settlement, and is not (nor are any real properties)
subject to any order, decree or judgment pursuant to any Environmental Law.
Nothing has occurred prior to the date of this Agreement, and nothing will occur
prior to the Closing Date, that could give rise to expenditures by, liability
of, and/or the filing of any lien by any governmental authority against, Company
pursuant to any Environmental Law.




(b) For the purposes of this Agreement: (i) “Environmental Laws” means all
applicable federal, state and local statutes, regulations, ordinances, rules,
regulations and policies, all court orders and decrees and arbitration awards,
and the common law, which pertain to environmental matters or contamination of
any type whatsoever; and Environmental Laws include, without limitation, those
relating to: manufacture, processing, use, distribution, treatment, storage,
disposal, generation or transportation of Hazardous Substances; air, surface or
ground water or noise pollution; Releases; protection of wildlife, endangered
species, wetlands or natural resources; Containers; health and safety of
employees and other persons; and notification requirements relating to the
foregoing; (ii) “Hazardous Substances” means (A) pollutants, contaminants,
pesticides, radioactive substances, solid wastes or hazardous or extremely
hazardous, special, dangerous or toxic wastes, substances, chemicals or
materials within the meaning of any Environmental Law, including without
limitation any (i) “hazardous substance” as defined in CERCLA, and (ii) any
“hazardous waste” as defined in the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C., Sec. 6902 et seq., and all amendments thereto and
reauthorizations thereof; (iv) “Release” means any spill, discharge, leak,
emission, escape, injection, dumping, or other release of any Hazardous
Substances into the environment, whether or not notification or reporting to any
governmental agency was or is, required, including without limitation any
Release which is subject to CERCLA; (v) “Containers” means above-ground storage
tanks in excess of 250 gallons, all under-ground storage tanks and all other
related vessels and related equipment and containers; and (vi) “Contamination”
means the presence of Hazardous Substances that may give rise to any liability
or lien, or require remediation, under any Environmental Law.




3.2.21 Significant Customers, Suppliers, Joint Venture Partners and Employees.
Schedule 3.2.21 sets forth an accurate list of Company’s (and the Business’)
customers, suppliers, manufacturers; Joint Venture Partners (as defined herein)
and employees. Company has no knowledge nor has it received any notice of any
intention by a (a) customer to terminate its business relationship with Company
or to limit or alter its business relationship with Company in any material
respect; (b) a supplier to terminate its business relationship with Company or
to limit or alter its business relationship with Company in any material
respect; (c) a Joint Venture Partner to terminate its business relationship with
Company or to limit or alter its business relationship with Company in any
material respect; or (d) an employee to terminate his employment with Company.
As used herein, “Joint Venture Partner” means any person or entity that has
entered into an agreement with Company relating to the purchase, development,
distribution, manufacture and/or sale of any of Company’s (or the Business’)
products or technologies.




3.2.22 Statements and Other Documents Not Misleading. Neither this Agreement,
including all Schedules, nor the Closing documents, nor any financial statement,
document or other instrument heretofore or hereafter furnished by Company or
Seller to Purchaser in connection with the transactions contemplated hereby
contains or will contain any untrue statement of any material fact or omits or
will omit to state any material fact necessary to be stated in order to make any
statement contained herein and therein not misleading. There is no fact known to
Company or Seller which materially adversely affects Company’s business,
prospects, financial condition or affairs or any of its properties or assets
which has not been set forth in this Agreement, including the Schedules or the
other documents furnished to Purchaser on or prior to the date hereof in
connection with the transactions contemplated hereby.




ARTICLE 4

Conduct Prior to the Closing




4.1 General. Between the date hereof and the Closing Date:




(a) Sellers shall give to Purchaser’s officers, employees, agents, attorneys,
consultants, accountants and lenders reasonable access during normal business
hours to all of the properties, books, contracts, documents, records and
personnel of Company related to the Business and shall furnish to Purchaser and
such persons as Purchaser shall designate to Company such information as
Purchaser or such persons may at any time and from time to time reasonably
request.




(b) Sellers shall cause Company to carry on the Business in the usual and
ordinary course, consistent with past practices and shall use commercially
reasonable efforts to preserve Company’s Business and the goodwill of its
customers, suppliers and others having business relations with Company and to
retain the business organization of Company, including keeping available the
services of its present employees, representatives and agents, and to maintain
all of its properties in good operating condition and repair, ordinary wear and
tear excepted.




(c) Without the prior written consent of Purchaser, and without limiting the
generality of any other provision of this Agreement, Seller shall cause Company
not to:




(i) amend its Articles of Incorporation or By-laws;




(ii) make any change in its authorized shares of stock, or issue any shares of
stock of any class or issue or become a party to any subscriptions, warrants,
rights, options, convertible securities or other agreements or commitments of
any character relating to the issued or unissued capital stock of Company, or to
other equity securities of Company, or grant any stock appreciation or similar
rights;




(iii) increase the compensation payable to any employee, officer, director,
consultant or other agent of Company or pay any bonuses or other compensation
outside the ordinary course of business;




(iv) hire any new employee or terminate the employment of any employee outside
the ordinary course of business;




(v) adopt or amend any plan, welfare plan or employee benefit plan outside the
ordinary course of business;




(vi) sell, transfer or otherwise dispose of any asset or property, except for
(A) sales of inventory in the usual and ordinary course of business, and (B)
cash applied in payment of Company’s liabilities in the usual and ordinary
course of business;




(vii) incur or commit to incur any capital expenditures not set forth in the
Disclosure Schedule;




(viii) incur, assume or guarantee any long-term or short-term indebtedness;




(ix) directly or indirectly, enter into or assume any contract, agreement,
obligation, lease, license or commitment other than in the usual and ordinary
course of business in accordance with past practices;




(x) pay, declare, accrue or set aside any dividends or any other distributions,
in cash, property or otherwise, on its securities of any class or purchase,
exchange or redeem any of its securities of any class;




(xi) enter into any agreement or transaction, or agree to enter into any
agreement or transaction, outside the ordinary course of business, including,
without limitation, any transaction involving a merger, consolidation, material
joint venture, material license agreement, partial or complete liquidation or
dissolution, reorganization, recapitalization, restructuring or a purchase,
sale, lease or other disposition of a material portion of assets or capital
stock; or




(xii) commit to do any of the foregoing outside the ordinary course of business.




(d) No party to this Agreement shall make any press release or public
announcement with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of the other parties (which consent
shall not be unreasonably withheld); provided, however, that each party to this
Agreement may make any disclosure or announcement which such party, in the
opinion of its legal counsel, is obligated to make pursuant to applicable law or
regulation, in which case, the party desiring to make the disclosure shall
consult with the other party hereto prior to making such disclosure or
announcement.




(e) No party shall intentionally perform any act which, if performed, or omit to
perform any act which, if omitted to be performed, would prevent or excuse the
performance of this Agreement by any party hereto or which would result in any
representation or warranty herein contained of said party being untrue in any
material respect as if originally made on and as of the Closing Date.




(f) Each party hereto shall, subject to the fulfillment at or before the Closing
Date of each of the conditions of performance set forth in Article 5 below, or
the waiver of such conditions, perform such further acts and execute such
documents as may be reasonably required to effect the transactions contemplated
hereby, including, without limitation, the conditions to closing set forth in
Article 5 hereof.




(g) Subject to the terms and conditions of this Agreement, each of the parties
hereto shall obtain consents of all persons, including, without limitation,
governmental authorities necessary to the consummation of the transactions
contemplated by this Agreement.




ARTICLE 5

Conditions to Closing




5.1 Conditions to Seller’s Obligations. The obligation of Sellers to close the
transaction contemplated hereby is subject to the fulfillment of all of the
following conditions on or prior to the Closing Date, upon the nonfulfillment of
any of which, this Agreement may, at Seller’s option, be terminated pursuant to
and with the effect set forth in Article 5:




(a) Each and every representation and warranty made by Purchaser shall have been
true and correct when made and shall be true and correct in all material
respects as if originally made on and as of the Closing Date;




(b) All obligations of Purchaser to be performed hereunder through, and
including on, the Closing Date (including, without limitation, all obligations
which Purchaser would be required to perform at the Closing if the transaction
contemplated hereby was consummated) shall have been performed;




(c) No suit, proceeding or investigation shall have been commenced or threatened
by any governmental authority or private person on any grounds to restrain,
enjoin or hinder, or to seek material damages on account of, the consummation of
the transaction contemplated hereby; and




(d) Purchaser shall have made the deliveries contemplated in Section 6.2 hereof.




5.2 Conditions to Purchaser’s Obligations. The obligation of Purchaser to close
the transaction

contemplated hereby is subject to the fulfillment of all of the following
conditions on or prior to the Closing Date, upon the non-fulfillment of any of
which, this Agreement may, at Purchaser’s option, be terminated pursuant to and
with the effect set forth in Article 5:




(a) Each and every representation and warranty made by Sellers shall have been
true and correct when made and shall be true and correct in all material
respects as if originally made on and as of the Closing Date;




(b) All obligations of Sellers to be performed hereunder through, and including
on, the Closing Date (including, without limitation, all obligations which
Sellers would be required to perform at the Closing if the transaction
contemplated hereby was consummated) shall have been performed;




(c) No suit, proceeding or investigation shall have been commenced or threatened
by any governmental authority or private person on any grounds to restrain,
enjoin or hinder, or to seek material damages on account of, the consummation of
the transaction contemplated hereby;




(d) There shall not have been any material adverse change to the financial
condition, assets or Business of Company; and




(e) Sellers shall have made the deliveries contemplated in Section 6.3 hereof.














EXHIBIT 10.1




ARTICLE 6

Closing




6.1

Form of Documents. At the Closing, the parties shall deliver the documents, and
shall perform the acts, which are set forth in this Article 6. All documents
which Sellers shall deliver shall be in form and substance reasonably
satisfactory to Purchaser and Purchaser’s counsel. All documents which Purchaser
shall deliver shall be in form and substance reasonably satisfactory to Sellers
and Sellers’ counsel.




6.2

Purchaser’s Deliveries. Subject to the fulfillment or waiver of the conditions
set forth in Sections 5.1 and 5.2, Purchaser shall execute and/or deliver to
Sellers all of the following:




(a) Payment Shares;




(b) a closing certificate executed by an officer of Purchaser, pursuant to which
Purchaser represents and warrants to Sellers that (i) Purchaser’s
representations and warranties to Sellers are true and correct as of the Closing
Date as if then originally made (or, if any such representation or warranty is
untrue in any respect, specifying the respect in which the same is untrue), (ii)
all of Purchaser’s obligations to be performed at or before the Closing have
been performed (or waived in writing by Sellers) and (iii) all documents to be
executed and delivered by Purchaser at the Closing have been executed by duly
authorized officers of Purchaser; and




(c) without limitation by the specific enumeration of the foregoing, all other
documents reasonably required from Purchaser to consummate the transaction
contemplated hereby.




6.3

Sellers’ Deliveries. Subject to the fulfillment or waiver of the conditions set
forth in Sections 5.1 and 5.2, Sellers shall execute and/or deliver to Purchaser
all of the following:




(a) a copy of Company’s Articles of Incorporation and By-laws;




(b) an incumbency and specimen signature certificate with respect to the
officers of the Company executing any document delivered by Company hereunder or
in connection with the transaction contemplated hereby, on behalf of Company;




(c) certificates representing all the Company Common Stock, duly endorsed in
blank or with duly executed stock powers attached, and upon receipt by Company
of the foregoing, a new certificate  evidencing the Shares, validly issued by
Company in the name of Purchaser;




(d) a closing certificate duly executed by Sellers, pursuant to which Sellers
represent and warrant to Purchaser that (i) Sellers’ representations and
warranties to Purchaser are true and correct as of the Closing Date as if then
originally made (or, if any such representation or warranty is untrue in any
respect, specifying the respect in which the same is untrue ), (ii) all of
Sellers’ obligations to be performed at or before the Closing have been
performed (or waived in writing by Purchaser) and (iii) all documents to be
executed and delivered by Sellers at the Closing have been executed by duly
authorized officers of the Sellers;




(e) without limitation by the specific enumeration of the foregoing, all other
documents

reasonably required from Seller tos consummate the transaction contemplated
hereby.




ARTICLE 7

Post-Closing Covenants




7.1

Confidential Information. For a period of three (3) years after the Closing
Date, Sellers shall keep confidential and not disclose to others or use for any
purpose, other than as authorized by this Agreement, all “Confidential
Information” of the Company. For purposes of this Agreement, the term
“Confidential Information” means all know-how, trade secrets, formulae, data,
inventions, technology and other information, including financial information,
related to the Business. The restrictions of this Section shall not apply to any
Confidential Information which (a) is or becomes public knowledge through no
fault of the recipient; (b) is received from a third party having the lawful
right to disclose the information; or (c) is required by law to be disclosed.




7.2 Covenant Not to Compete. As an inducement for Purchaser to enter into this
Agreement, Sellers agree that:




(a) from and after the Closing and continuing for the lesser of three (3) years
from the Closing Date or the longest time permitted by applicable law, neither
Sellers nor any of affiliate of Sellers shall do any one or more of the
following, directly or indirectly: (i) engage or participate, anywhere in the
continental United States, as an owner, partner, shareholder, consultant or
otherwise, in any business which is competitive with the Business, as conducted
on the Closing Date or as about to be conducted on the Closing Date; or (ii)
solicit any customer of the Business which has been a customer of the Business
within the past two (2) years, to purchase from any source other than Company
any product or service which could be supplied by Company or the Business;




(b) in the event of any breach of paragraph (a) the time period of the breached
covenant shall be extended for the period of such breach. Sellers recognize that
the covenants set forth in this Section are made in connection with the sale of
a business and are necessary for Purchaser to obtain the full expected value of
the business so purchased, that the territorial, time and scope limitations set
forth in this Section 7.2 are reasonable and are required for the protection of
Purchaser and in the event that any such territorial, time or scope limitation
is deemed to be unreasonable by a court of competent jurisdiction, Purchaser and
Seller agree to the reduction of either or any of said territorial, time or
scope limitations to such an area, period or scope as said court shall deem
reasonable under the circumstances.




7.3

Injunctive Relief. Sellers specifically recognize that any breach of Section 7.1
or 7.2 will cause irreparable injury to Purchaser and that actual damages may be
difficult to ascertain, and in any event, may be inadequate. Accordingly (and
without limiting the availability of legal or equitable, including injunctive,
remedies under any other provisions of this Agreement), Sellers agree that in
the event of any such breach, Purchaser shall be entitled to injunctive relief
in addition to such other legal and equitable remedies that may be available.




7.4

Further Assurances. The parties shall execute such further documents, and
perform such further acts, as may be necessary to consummate the transaction as
intended on the terms herein contained and to otherwise comply with the terms of
this Agreement.




7.5

Brokers. None of the parties has incurred any liability on behalf of the other
party for any brokerage or finder’s fees, commissions or other compensation in
connection with the transactions contemplated hereby. Each party agrees that it
will pay or discharge, and will indemnify and hold the others harmless from and
against, any and all claims or liabilities for all such brokerage or finder’s
fees, commissions or other compensation incurred by reason of any action taken
by such party or its officers or directors.




ARTICLE 8

Indemnification




8.1

General. From and after the Closing, the parties shall indemnify each other as
provided in this Article 8. For the purposes of this Article 8, each party shall
be deemed to have remade all of its representations and warranties contained in
this Agreement at the Closing with the same effect as if originally made at the
Closing.




8.2

Definition. As used in this Agreement, the term “Damages” shall mean all
liabilities, demands, claims, actions or causes of action, regulatory,
legislative or judicial proceedings or investigations, assessments, levies,
losses, fines, penalties, damages, costs and expenses, including, without
limitation, reasonable attorneys’, accountants’, investigators’ and experts’
fees and expenses, sustained or incurred in connection with the defense or
investigation of any such claim.




8.3

Sellers’ Indemnification Obligations. Sellers shall indemnify, save and keep
Purchaser and its respective successors and permitted assigns (each a “Purchaser
Indemnitee” and collectively the “Purchaser Indemnitees”) forever harmless
against and from all Damages sustained or incurred by any Purchaser Indemnitee,
as a result of or arising out of or by virtue of:




(a) any inaccuracy in or breach of any representation and warranty made by any
Sellers to Purchaser herein or in any closing document delivered to Purchaser in
connection herewith; or




(b) the breach by any Sellers of, or failure of any Sellers to comply with, any
of the covenants or obligations (for disclosure or otherwise) under this
Agreement to be performed by Sellers (including, without limitation, their
obligations under this Article 8).




8.4

Purchaser’s Indemnification Covenants. Purchaser shall indemnify, save and keep
Sellersand its successors and assigns (“Seller Indemnitees”), forever harmless
against and from all Damages sustained or incurred by any Seller Indemnitee, as
a result of or arising out of or by virtue of:




(a) any inaccuracy in or breach of any representation and warranty made by
Purchaser to Sellers herein or in any closing document delivered to Sellers in
connection herewith; or




(b) any breach by Purchaser of, or failure by Purchaser to comply with, any of
the covenants or obligations under this Agreement to be performed by Purchaser
(including without limitation its obligations under this Article 8).




8.5

Claims by Indemnified Parties.




(a) Notice of Claim. If any matter shall arise which, in the opinion of any
indemnified party, constitutes or may give rise to any loss which is
indemnifiable pursuant to Section 8.3 or 8.4 hereof, as the case may be (an
“Indemnity Claim”), the indemnified party shall give prompt written notice (a
“Notice of Claim”) of such Indemnity Claim to the indemnifying party, setting
forth the relevant facts and circumstances of such Indemnity Claim in reasonable
detail and the amount of indemnity sought from the indemnifying party with
respect thereto, and shall give continuing notice promptly thereafter as to
developments coming to any indemnified party’s attention materially affecting
any matter relating to such Indemnity Claim. The indemnified party shall use
commercially reasonable efforts to mitigate the loss resulting from an
Indemnified Claim.




(b) Third Party Claim. If any Indemnity Claim is based upon any claim, demand,
suit or action of any third party against an indemnified party (a “Third Party
Claim”), then the indemnified party, at the time it delivers the Notice of Claim
with respect to such Third Party Claim, shall offer to the indemnifying party
the option to assume the defense of the Third Party Claim, which option may be
exercised by the indemnifying party by written notice to the indemnified party,
acknowledging its indemnification obligation under this Article 8 with respect
to such Third Party Claim and assuming the defense thereof, within fifteen (15)
days after the indemnified party gives written notice thereof. If the
indemnifying party exercises the option, then it shall at its own expense assume
the defense of the Third Party Claim, shall upon the final determination thereof
fully discharge at its own expense all liability of the indemnified party with
respect to the Third Party Claim, and shall be entitled, at its sole expense but
without any liability of the indemnified party therefor, to compromise or settle
the Third Party Claim. From the time the indemnifying party so assumes such
defense and while such defense is pursued diligently in good faith, the
indemnifying party shall have no liability for attorneys’ fees or other costs of
defense incurred by the indemnified party in connection with the Third Party
Claim. If the indemnifying party does not exercise the option to defend a Third
Party Claim, or fails to diligently defend such Third Party Claim, then the
indemnified party may undertake to defend such Third Party Claim at the expense
of the indemnifying party.




ARTICLE 9

Effect of Termination/Proceeding




9.1

Right to Terminate. Anything to the contrary herein notwithstanding, this
Agreement and the transactions contemplated hereby may be terminated at any time
prior to the Closing:




(a) by the mutual written consent of Purchaser and Sellers; or




(b) by the Sellers by prompt notice if (i) there has been a material breach by
Purchaser of any representation or warranty contained in this Agreement; or (ii)
there has been a material breach of any of the covenants or agreements set forth
in this Agreement on the part of Purchaser, and which breach is not cured within
30 days after written notice of such breach is given by Sellers to Purchaser; or




(c) by Purchaser by prompt notice if (i) there has been a material breach by any
Sellers of any representation or warranty contained in this Agreement; or (ii)
there has been a material breach of any of the covenants or agreements set forth
in this Agreement on the part of any Sellers, which breach is not cured within
30 days after written notice of such breach is given by Purchaser to Sellers; or




(d) by either Purchaser or Seller by prompt notice if the Closing shall not have
occurred at or before 11:59 p.m. on August 1, 2008; provided, however, that the
right to terminate this Agreement under this Section 9.1(d) shall not be
available to any party whose breach of a representation or warranty or failure
to fulfill any material obligation under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or prior to the aforesaid
date.




9.2

Remedies. In the event of a breach of this Agreement prior to Closing, the
non-breaching party shall not be limited to the remedy of termination of this
Agreement.




ARTICLE 10

General Terms




10.1 Waivers, etc. No failure or delay on the part of either party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise of the same or
of any other right, remedy, power or privilege. No waiver of any right, remedy,
power or privilege with respect to any breach or occurrence shall be construed
as a waiver of such right, remedy, power or privilege with respect to any other
breach or occurrence, nor shall such waiver be construed as a waiver of any
other right, remedy, power or privilege. No waiver shall be effective unless it
is in writing and is signed by the party to be charged with such waiver.




10.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles.




10.3 Notices. All notices, requests, demands, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, by
nationally-recognized courier service such as Federal Express, by confirmed
facsimile transmission, by electronic mail (“e-mail”) or by other messenger,
when deposited in the United States mails, registered or certified mail, postage
prepaid, return receipt requested, or upon proof of actual receipt when sent by
other means, in each case, addressed as set forth below:




(i) If to Seller:

c/o James J. Tufts

20951 Pleasant Park Rd

Conifer, CO 80433

Telephone No. 303-697-9972.

Facsimile No.

E-mail Address: ttinc1013@qwestoffice.net




If to Purchaser:




Larry A. Gelhaar

ANTH 1. Inc.

25078 E. Canal PL

Aurora, CO 80018

Telephone No: (720) 859-3795

Fax No.  (303) 343-3546







Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address to the other parties in accordance
with the provisions of this Section.




10.4

Exhibits and Schedules . All Exhibits and Schedules attached to this Agreement
are hereby incorporated by reference into, and made a part of, this Agreement.




10.5

Binding Effect of Agreement; No Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors and permitted assigns. No party shall assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the other parties, and any such assignment or transfer
without consent may/shall be disregarded by the parties.




10.6

No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors and assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person or entity.




10.7

Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. If executed in multiple counterparts,
this Agreement shall become binding when two or more counterparts hereto,
individually or taken together, bear the signatures of all of the parties
reflected hereon as the signatories. A Facsimile signature to this Agreement
shall be deemed to be an original for all purposes. Any photographic, photocopy
or similar reproduction copy of this Agreement, with all signatures reproduced
on one or more sets of signature pages, shall be considered for all purposes as
if it were an executed counterpart of this Agreement.




10.8

Severability. Any provision of this Agreement which is invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining provisions of this Agreement or affecting the
validity or enforceability of any of the provisions of this Agreement in any
other jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.




10.9

Entire Agreement. This Agreement together with the related agreements referred
to herein constitutes the entire agreement among the parties hereto with respect
to the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements, understandings, offers, inducements and conditions,
express or implied, oral or written. In entering into this Agreement, no party
is relying on any representation, warranty, inducement or other statement made
by or on behalf of any other party except as contained herein. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.




10.10

Amendments and Modifications This Agreement may not be amended or otherwise
modified other than by a written agreement signed by all of the parties hereto.




10.11

Section Headings. The Section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.




10.12

Expenses of the Parties. Each party hereto shall bear the expenses incurred by
such party in connection with the negotiation and execution of this Agreement
and the consummation of the transactions contemplated hereby.




1.13

Waiver of Jury Trial. THE PARTIES HERETO HEREBY EXPRESSLY WAIVE

THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY OR AGAINST
EITHER OF THEM RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX TRANSACTIONS ARE MORE
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON, THE
PARTIES PREFER, BASED ON THE ADVICE OF THEIR COUNSEL, THAT ANY DISPUTE BE
RESOLVED BY A JUDGE APPLYING APPLICABLE LAW.




10.14 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.




10.15 Recovery of Fees by Prevailing Party. The parties agree that if any party
seeks to resolve a dispute hereunder pursuant to a legal proceeding, the
prevailing party in such proceeding shall be entitled to recover from the other
party reasonable fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding.




10.16 Further Assurances. Each party agrees (a) to furnish upon request to each
other party such further information, (b) to execute and deliver to each other
party such other documents, and (c) to do such other acts and things, all as
another party may reasonably request for the purpose of carrying out the intent
of this Agreement.




10.17 Duty of Cooperation. Each party shall cooperate in good faith with the
other parties generally, and in particular will make available, as the other
parties reasonably request, management decisions, liaison personnel,
information, approvals and acceptances so that the other parties may properly
perform their obligations under this Agreement.




10.18 Survival of Agreements, Representations. All warranties, representations,
agreements and covenants made by a party herein shall be considered to have been
relied upon by the other party and shall survive the Closing under this
Agreement regardless of any investigation made by any party or information about
any breach known to any party prior to the Closing; shall continue in full force
and effect; and shall provide a basis for the remedies provided for herein or
otherwise available to the non-breaching party. No representation or warranty
contained herein shall be deemed to have been waived, affected or impaired by
any investigation made by or knowledge of any party to this Agreement. All
statements in any such certificate or other instrument delivered at or in
connection with the Closing shall constitute representations and warranties.
Each agreement, representation and warranty contained herein is independent of
all other agreements, representations and warranties contained herein (whether
or not covering an identical or a related subject matter) and must be
independently and separately complied with and satisfied. Exceptions or
qualifications to any agreement, representation or warranty contained herein
shall not be construed as exceptions or qualifications to any agreement, other
warranty or representation.








EXHIBIT 10.1




10.19 Confidentiality; Publicity. The parties acknowledge that the transactions
described in this Agreement are of a confidential nature and shall not be
disclosed except to consultants, advisors and Affiliates, or as required by law.
None of the parties hereto shall make any public disclosure of the terms of this
Agreement, except as required by law. The parties shall endeavor to make only
those press releases or other public disclosures as are required by law;
provided, however, that no press release or other public disclosure shall be
made without a minimum of 24 hours’ prior consultation with the other parties.




* * * * *




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




SELLERS:

PURCHASER:




ANTH 1, Inc.

a Colorado corporation

_____________________________

Anthos Holdings, LLC.

By:







____________________________

Elia Holdings, LLC

Name: Larry A. Gelhaar




_____________________________

James Huang

 

Title:  President and Sole Director







____________________________

Michael Mueller







____________________________

Setna Holdings, LLC







_____________________________

Osiris Holdings, LLC







_____________________________

Steven M. Grubner







_____________________________

GTI CTA, LLC







_____________________________

S&L Inc.



